Citation Nr: 1314507	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-03 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, undifferentiated somatoform disorder, and nightsweats.

2.  Entitlement to service connection for scars (claimed as facial scars and wound scar pain).

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to service connection for a skin disorder, to include eczematous dermatitis and seborrheic keratosis.

5.  Entitlement to service connection for onychomycosis of the feet (claimed as bilateral foot fungus).

6.  Entitlement to service connection for bilateral hand tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed all of the above issues.

This case was initially before the Board in October 2010, when it was remanded for further development.  That development having been completed, the case has been returned to the Board at this time.

The Board has combined the psychiatric and nightsweat issues, as well as the scar issues in order to more accurately reflect what the Board believes the Veteran is claiming.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for psychiatric, scars, dental trauma, skin and bilateral hand tremor disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The Veteran's onychomycosis of the feet is found to be a complication of his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria establishing service connection for onychomycosis of the feet as associated with diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

With regards to the claim for onychomycosis of the feet, in light of the favorable decision to grant service connection for that issue, as discussed below, the Board finds that no further discussion of VCAA is necessary at this time.  Such represents a full grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The Board notes that the Veteran is currently service connected for diabetes mellitus.  He has also been diagnosed with onychomycosis of his feet in his May 2011 VA examination for diabetes mellitus.  In that examination, the examiner noted that the "onset of the onychomycosis and tinea cruris is deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset."  

The Veteran was service connected for tinea cruris in a November 2012 rating decision, as being associated with the Veteran's diabetes mellitus; however, onychomycosis, which is a fungal infection of the toenails, has not been addressed as of this time.

On the basis of the foregoing opinion, the Board finds that the Veteran has been diagnosed with onychomycosis of the feet, that he is currently service-connected for diabetes mellitus and that the evidence of record demonstrates his onychomycosis of the feet is a complication of the Veteran's diabetes mellitus.  The Board finds that service connection for that disorder is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board notes, however, that it has not granted a separate evaluation for that disorder at this time, but rather the RO/AMC should determine whether a separate evaluation of that disorder is warranted, or whether that disorder to simply be included in the evaluation for the Veteran's diabetes, as appropriate under VA regulations.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

The Board considers this decision a full grant of benefits as sought on appeal given the generic nature of the Veteran's "bilateral foot fungus" claim, and as there is no other fungal infection of the Veteran's foot noted in his VA treatment records and he has not been more specific.


ORDER

Service connection for onychomycosis of the feet associated with diabetes mellitus is granted.



REMAND

Initially, the Board notes that the Veteran's claims file contains two similar yet different Form DD-214's; one of which indicates that the Veteran earned 3 Purple Heart medals and the other one which does not.  The one showing the award of the Purple Heart medals additionally notes that the Veteran was awarded the expert artillery gunner medal and airborne medal, and that he was in the Airborne as a weld maintenance person.  The DD 214 without those awards indicates that he was a field wireman and a maintenance wireman.   There is also a discrepancy with the 3 Purple Heart medals document noting 12 years of schooling, as compared to 10 on the other form, and omitting the 117 days of absence without leave (AWOL) status in Box 26a and the time lost for that absence in the remarks section in Box 30 of the form, which are noted in the form without the 3 Purple Heart medals.

The scant service personnel records on file do not seem to support that the Veteran was with an Airborne company, but instead suggest he was a switchboard operator for an artillery company instead, while stationed in the Republic of Vietnam.  This military occupational specialty (MOS) appears to more closely corroborate the DD 214 without the 3 Purple Heart medals noted.  

Those records additionally reveal that he was deployed for 9 months to the Republic of Vietnam from December 1970 to September 1971; that service time in country is noted correctly on both forms.  

A September 15, 1971 treatment record-which is the document on which the Veteran's service connection for migraines is predicated on-notes that he suffers from headaches following injuries in the Republic of Vietnam which also resulted in ear damage; the Veteran has additionally been service connected for hearing loss.  This may support the award of the 3 Purple Hearts.

Initially, the Board cannot resolve this issue at this time, and finds that a remand is necessary to first, verify the Veteran's DD 214's with the service department and to confirm whether the Veteran was awarded 3 Purple Hearts for combat injuries as he has asserted throughout the record.  

Additionally, the Board notes that there appears to be missing service treatment records; the September 1971 treatment record documents "injuries in the Republic of Vietnam," and the Veteran has stated that he was injured "when he fell off a mountain" and/or while transporting artillery shells; he noted that he was knocked unconscious, sustained a closed head injury, and had two subsequent reconstructive facial surgeries with the Dallas VA Medical Center in 1988.  

The Board notes that there are no records from the Dallas VA Medical Center from December 1971 through June 2003 and there is a formal finding that such further efforts to obtain those records would be futile.  

On the basis of these assertions and the evidence of record currently, the Board finds that there may be some unassociated service treatment and personnel records which need to be obtained.  Thus, a remand is necessary at this time.

Moreover, on remand, the RO/AMC should solicit information from the Veteran regarding places of treatment both in service and after discharge.  The RO/AMC should then attempt to obtain any identified treatment records, including any in-service hospitalization records from any hospitalization in service in the Republic of Vietnam or after.

With respect to the psychiatric, bilateral hand tremors and dental claims, the Board finds that VA examinations should be provided the Veteran on remand as well.  

The Board notes that the Veteran underwent a May 2012 psychiatric VA examination, at which time the examiner diagnosed the Veteran with undifferentiated somatoform disorder and specifically noted that the Veteran did not meet the criteria for a diagnosis of PTSD; no opinion for major depressive disorder was noted, nor was there discussion regarding whether nightsweats are a symptom associated with any of his claimed psychiatric disorders.  The examiner, however, noted that the Veteran did not claim any combat stressors at that time, but noted the DD-214 discrepancy; the Board does note that the Veteran has previously related his psychiatric condition to his experiences in Vietnam, particularly with respect to being injured or otherwise involved in combat as an infantryman.  

Specifically, as noted above, the May 2012 psychiatric examination did not address the Veteran's major depressive disorder was related to military service; that examiner additionally declined to render an opinion with regard to fear of hostile military activity.  The Board finds that these issues should be addressed in a new VA examination after the combat discrepancy is cleared up.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the dental claim, the Board notes that dental disabilities that may be awarded compensation include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the loss masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2012).  The Veteran would additionally be able to received VA outpatient dental treatment for a nonservice-connected dental condition which was adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2012).

In this case, the Veteran underwent a VA dental examination in April 2012; however, the Board is unable to ascertain from that examination report whether the Veteran had loss of ramus, loss of condyloid or coronoid processes, or loss of a hard palate.  The Board, therefore, finds that a new VA examination is necessary on remand.  See Barr, supra.

Finally, the Board notes that the Veteran's bilateral hand tremors have not been the subject of a VA examination to date.  The Board notes that the Veteran has complained of hand tremors as a result of his service.  It is noted that the Veteran's bilateral hand tremors may have been related to his withdrawal symptoms as associated with his addiction to hydrocodone and Xanax, which he was taking to treat his migraine headaches and his sleeping issues related to his claimed psychiatric disorder, respectively.  The Board additionally notes that the Veteran appears to be on or been on valproic acid "for seizures" during the appeal period.  The Board finds that a VA examination is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Lastly, the Board notes that the Veteran was last sent VCAA notice with regards to the outstanding claims in July 2005; on remand, the RO/AMC should provide the Veteran with updated VCAA notice for his claims.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claims of service connection for psychiatric, scars, skin, dental, and bilateral hand tremors disorders.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Verify with the appropriate authorities at the service department which of the two Form DD-214's of record is correct and accurate, to include whether the Veteran has ever been awarded a Purple Heart for injuries received in combat.  The RO/AMC should additionally verify any other relevant information on the DD-214's which is in conflict in order to ascertain which document correctly and accurately reflects the Veteran's service, service awards, and MOS.

3.  Obtain any relevant VA treatment records from the Bonham or Dallas VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since May 2012 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric, scars, skin, dental, and bilateral hand tremors disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile; the agency of original jurisdiction (AOJ) should document its efforts in the claims file, and the Veteran should be so notified.  

6.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.

The examiner should state whether the Veteran's nightsweats are related to any psychiatric disorder, or whether there is some other non-psychiatric cause for nightsweats (i.e., are the Veteran's nightsweats due to his nightmares which are a symptom of a psychiatric disorder, or is such not explainable by any psychiatric symptomatology and more likely related to a physical disorder?).

The examiner should specifically discuss whether the Veteran is diagnosed with PTSD, major depressive disorder, and undifferentiated somatoform disorder.  If none of those diagnoses are currently appropriate, the examiner should discuss why, and indicate whether any of the noted diagnosis of such in the record was erroneously diagnosed and discuss the reasoning.

If the examiner cannot definitively state why those diagnoses were erroneous (e.g., PTSD was founded upon being in combat and combat service is not demonstrated by the record and the above development), the examiner is to assume that the Veteran was at one time properly diagnosed during the appeal period and that such has resolved during the appeal period.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include any corroborated stressor relating to combat service (only if the Veteran's 3 Purple Hearts are corroborated or other evidence so corroborates combat service) or fear of hostile military activity.  

The examiner should assume that the Veteran has a credible fear of hostile military activity and so render an opinion regarding that aspect of the claim.  The Board notes that such may additionally affect whether a diagnosis of PTSD is appropriate or not.

(b) For any other diagnosed psychiatric disorder, including major depressive disorder and undifferentiated somatoform disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service.  

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA dental examination to determine whether any dental disorder is due to trauma in service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Whether the Veteran has any of the following:
a. Chronic osteomyelitis of the maxilla or mandible;
b. Chronic osteoradionecrosis of the maxilla or mandible;
c. Loss of the mandible;
d. Nonunion or malunion of the mandible;
e. Limited temporomandibular motion;
f. Loss of the ramus;
g. Loss of the condyloid or coronoid processes;
h. Loss of the hard palate; or
i. Loss of teeth is due to loss of the substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis.

(b) If the examiner finds any of the above, the examiner should state whether the Veteran's dental disorder found is the result of dental trauma during military service.  The examiner should specifically discuss the Veteran's separation dental examination in September 1971, and any lay evidence the Veteran has given with respect to his dental disorder and dental trauma in service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

8.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current etiology of the Veteran's bilateral hand tremors and whether such is related to service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify a diagnosis of the Veteran's bilateral hand tremors, or identify an underlying malady/disorder which of which the tremors are a symptom.  If there is none, and the Veteran's bilateral hand tremors are a diagnosis, the examiner should so state.

For any disorder found, the examiner should opine whether the Veteran's bilateral hand tremor disorder is more likely, less likely or at least as likely as not (50 percent or greater probability) related to military service, to include as related to herbicide exposure in service.

The examiner should then opine whether the Veteran's bilateral hand tremor disorder is more likely, less likely or at least as likely as not related to or a result of the Veteran's service-connected migraines, coronary artery disease, diabetes mellitus, or any treatment related to those disorders, including hydrocodone dependence/withdrawal for purposes of treating the Veteran's migraines.  

The examiner should discuss the 2003 treatment notes which note that such are possibly the side effect of hydrocodone withdrawal.  The examiner should additionally discuss the treatment records which demonstrate that the Veteran's hand tremors may have resolved since beginning and complying with his psychiatric medications.

The examiner should finally opine whether the Veteran's service-connected disabilities aggravate (i.e., permanently worsen beyond the normal progression of that disease) his bilateral hand tremor disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

9.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for psychiatric, scars, skin, dental, and bilateral hand tremors disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


